Ordinarily, we would not interfere with the exercise of discretion of a judge presiding in the calendar part in denying an application for a two-year advance of a case on the Toft Calendar. However, special circumstances appear to be present in this case. The brain damage claimed here is epileptic in nature. There were no manifestations of the condition for some months after the Municipal Court action was commenced. It is evident that protracted medical examinations would be required before a determination could be made of causal relationship. In view of all of these special circumstances, the order of the court below is unanimously modified to grant the application to place the action on the Tort Jury Calendar with issues noticed for the February, 1953, term upon payment of the required fees and the order, as so modified, is affirmed. Settle order on notice. Concur — Breitel, J. P., Botein, Cox and Frank, JJ.